 EXHIBIT 10.5

STATEMENT OF RESOLUTION
ESTABLISHING
2006 SERIES A PREFERRED STOCK
OF
EARTHBLOCK TECHNOLOGIES, INC.

Pursuant to Section 78.1955 of the
Private Corporation Law of the State of Nevada

 

EarthBlock Technologies, Inc., a corporation organized and existing under the
Private Corporation Law of the State of Nevada (the “Corporation” or “Company”),
hereby certifies that the following resolutions were adopted by the Board of
Directors of the Corporation as of February 7, 2006, pursuant to authority of
the Board of Directors as required by Section 78.1955 of the Private Corporation
Law of the State of Nevada (PCLN):

RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors of this Corporation (the “Board of Directors” or the “Board”) in
accordance with the provisions of its Articles of Incorporation, the Board of
Directors hereby authorize a series of the Corporation’s previously authorized
Preferred Stock, par value $0.001 per share (the “Preferred Stock”), and hereby
state the designation and number of shares, and fix the relative rights,
preferences, privileges, powers and restrictions thereof as follows:

2006 SERIES A PREFERRED STOCK:

DEFINITIONS

The terms defined in this Article whenever used in this Statement of Resolution
have the following respective meanings:

“Common Shares” or “Common Stock” means shares of common stock, par value $0.001
per share, of the Corporation.

“Corporation” or “Company” means EarthBlock Technologies, Inc., a Nevada
corporation, and any successor or resulting corporation by way of merger,
consolidation, sale or exchange of all or substantially all of the Corporation’s
assets, or otherwise.

“Holder” means, as applicable, with respect to the Series 2006 Convertible
Preferred Stock, and any Person or Persons to whom the 2006 Convertible
Preferred Stock is subsequently transferred.

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, an unincorporated business organization, a trust or
other entity or organization, and any government or political subdivision or any
agency or instrumentality thereof.



1

 

DESIGNATION AND AMOUNT

The designation of this series, which consists of two (2) shares of Preferred
Stock, shall be 2006 Series A Preferred Stock (the “Preferred Stock”).

2006 SERIES A PREFERRED STOCK

The Company designated two (2) shares of Preferred Stock, $.001 par value per
share on February 7, 2006 (the "2006 Series A Preferred Stock"). The Series A
Preferred Stock has no dividend rights, no liquidation preference, and no
conversion or redemption rights. However, the two (2) shares of 2006 Series A
Preferred Stock have the right, voting in aggregate, to vote on all shareholder
matters equal to sixty percent (60%) of the total vote. For example, if there
are 100,000 shares of the Company's Common Stock issued and outstanding at the
time of a shareholder vote, the holders of 2006 Series A Preferred Stock, voting
separately as a class, will have the right to vote an aggregate of 60,000
shares, out of a total number of 100,000 shares voting.

Additionally, the Company shall not adopt any amendments to the Company's
Bylaws, Articles of Incorporation, as amended, make any changes to the Statement
of Resolution establishing the 2006 Series A Preferred Stock, or effect any
reclassification of the 2006 Series A Preferred Stock, without the affirmative
vote of at least 100% of the outstanding shares of 2006 Series A Preferred
Stock. However, the Company may, by any means authorized by law and without any
vote of the holders of shares of 2006 Series A Preferred Stock, make technical,
corrective, administrative or similar changes to such Statement of Resolution
that do not, individually or in the aggregate, adversely affect the rights or
preferences of the holders of shares of 2006 Series A Preferred Stock. Gregory
A. Pitner and James E. Hines, who each serve as executive officers of the
Company, were each issued one (1) share of 2006 Series A Preferred Stock.

MISCELLANEOUS

Register. The Corporation shall keep at its principal office a register in which
the Corporation shall provide for the registration of the 2006 Series A
Preferred Stock. Upon any transfer of the Preferred Stock in accordance with the
provisions hereof, the Corporation shall register such transfer on the register
of Preferred Stock.

Headings. The headings of the Articles and Sections of this Statement of
Resolution are inserted for convenience only and do not constitute a part of
this Statement of Resolution.

Severability. If any provision of this Statement of Resolution, or the
application thereof to any person or entity or any circumstance, is invalid or
unenforceable, (i) a suitable and equitable provision shall be substituted
therefor in order to carry out the intent and purpose of such invalid or
unenforceable provision, and (ii) the remainder of this Statement of Resolution
and the application of such provision to other persons, entities or
circumstances shall not be affected by such invalidity or unenforceability in
any other jurisdiction.



2

 

IN WITNESS WHEREOF, the Corporation has caused this Statement of Resolution to
be signed by its Board of Directors as of February 7, 2006.

 

EARTHBLOCK TECHNOLOGIES, INC.       Directors            By: /s/ Gregory A.
Pitner     Gregory A. Pitner                       /s/ James E. Hines     James
E. Hines                       /s/ Gary S. Barker     Gary S. Barker        

 



3

 